Exhibit 10.48
EIGHTH AMENDMENT TO CREDIT AGREEMENT
     THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is made as of
July 23, 2008 between SUNRISE SENIOR LIVING, INC. a Delaware corporation (the
“Company”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and Letter of Credit Issuer (the “Administrative Agent”) for itself and
certain additional lenders who are or shall be from time to time participating
as lenders pursuant to the Credit Agreement as hereinafter defined (collectively
with the Administrative Agent, the “Lenders”).
RECITALS
     A. The Lenders have made a Credit Facility available to the Company in the
maximum principal sum at any one time outstanding of $250,000,000.
     B. The Credit Facility is governed by a Credit Agreement dated December 2,
2005 as amended by that certain First Amendment to Credit Agreement dated
March 6, 2006, that certain Second Amendment to Credit Agreement dated
January 31, 2007, that certain Third Amendment to Credit Agreement dated
June 27, 2007, that certain Fourth Amendment to Credit Agreement dated
September 17, 2007, that certain Fifth Amendment to Credit Agreement dated
January 31, 2008 (the “Fifth Amendment”), that certain Sixth Amendment to Credit
Agreement dated February 19, 2008 and that certain Seventh Amendment to Credit
Agreement dated March 13, 2008 (as amended by this Agreement, and as further
amended, modified, substituted, extended and renewed from time to time the
“Credit Agreement”) by and between the Company and the Lenders.
     C. The Credit Facility is guaranteed by the Guarantors pursuant to the
terms of the Credit Agreement.
     D. At the Company’s request, the Lenders have agreed to permanently reduce
the maximum principal sum of the Credit Facility to $160,000,000. The Company
and the Lenders have also agreed to (i) waive any defaults which have occurred
under those certain financial covenants described in Section 7.14 of the Credit
Agreement for the fiscal year ending December 31, 2007 and the fiscal quarters
ending March 31, 2008, and June 30, 2008 and any defaults in certain financial
covenants which may occur during the fiscal quarter ending September 30, 2008
and (ii) and make such other changes to the Credit Agreement as are more
particularly set forth herein.
     E. As a condition precedent to the agreements referenced above, the
Administrative Agent has required that this Agreement be executed and delivered
to the Administrative Agent on behalf of the Lenders.
AGREEMENTS
     NOW, THEREFORE, in consideration of the premises, the mutual agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are

 



--------------------------------------------------------------------------------



 



hereby acknowledged, the Company, the Lenders and the Administrative Agent
hereby agree as follows:
     1. The above Recitals are a part of this Agreement. Unless otherwise
expressly defined in this Agreement, terms defined in the Credit Agreement shall
have the same meaning under this Agreement.
     2. The Company represents and warrants to the Lender as follows:
          (a) The Company has the power and authority to execute and deliver
this Agreement and perform its obligations hereunder;
          (b) The Credit Agreement, as amended by this Agreement, and each of
the other Loan Documents remains in full force and effect, and each constitutes
the valid and legally binding obligation of Borrower, enforceable in accordance
with its terms;
          (c) All of the Company’s representations and warranties contained in
the Credit Agreement and the other Loan Documents are true and correct on and as
of the date of the Company’s execution of this Agreement with the exception of
representations and warranties regarding the form of financial statements
described in Section 6.5 of the Credit Agreement; and
          (d) No Event of Default and no event which, with notice, lapse of time
or both would constitute an Event of Default, has occurred and is continuing
under the Credit Agreement or the other Loan Documents which has not been waived
in writing by the Lender with the exception of the Events of Default pursuant to
the financial covenants described in Section 7.14 of the Credit Agreement.
     2. The Credit Agreement is hereby amended as follows:
          (a) The maximum principal sum of the Credit Facility is hereby
permanently reduced to $160,000,000. Pursuant thereto, the commitments and
applicable percentages of the Lenders set forth on Schedule 2.1 of the Credit
Agreement are hereby amended and restated as set forth on EXHIBIT A attached
hereto.
          (b) The following defined terms are hereby added to Section 1.1
(Defined Terms):
     “Cash Equivalents” means any investment security issued by the United
States Government and backed by the full faith and credit of the United States
Government.
     “Required Liquidity” has the meaning set forth in section 7.14(a).
          (c) A new subsection (d) is hereby added to Section 7.14 (Financial
Covenants) as follows:
     (d) Required Liquidity. The Borrower will maintain at all times, tested as
of the end of each calendar month until the Borrower has
BA/Sunrise (8th Amendment to Credit Agreement)

2



--------------------------------------------------------------------------------



 



complied with the Updated Reporting Requirements (as hereinafter defined) and is
not otherwise in default under the Credit Facility liquidity of not less than
$50,000,000 composed of availability under this Credit Facility plus up to not
more than $50,000,000 in unrestricted Cash and unrestricted Cash Equivalents
(the “Required Liquidity”). The Borrower shall provide a certificate of
compliance with the Required Liquidity on or before fifteen (15) days after the
end of each such calendar month. The face amounts of Letters of Credit
outstanding hereunder and the Outstanding Amounts of the Loans will be deducted
from the maximum availability under the Credit Facility for purposes of
determining compliance with “Required Liquidity.” If, at any time the
unrestricted Cash and unrestricted Cash Equivalents exceed $50,000,000, the
Borrower shall be required to use such excess funds to reduce the Outstanding
Amounts of the Loans. During such time as the Borrower is required to comply
with the Required Liquidity covenant, the Borrower must also provide evidence of
compliance with the Required Liquidity covenant with each delivery of a
Committed Loan Notice in order to receive funding of a Committed Loan or
issuance of a Letter of Credit.
     3. The Company hereby acknowledges and agrees that pursuant to the terms of
Section 7.14 of the Credit Agreement the Company is required to comply with
certain financial covenants more particularly described therein (the “Financial
Covenants”). The Company, the Administrative Agent and the Lenders hereby agree
to waive compliance with the Financial Covenants for the fiscal year ending
December 31, 2007 and the fiscal quarters ending March 31, 2008 and June 30,
2008. Additionally, the Company hereby acknowledges and agrees that the Company
is not expected to be in compliance with the Leverage Ratio and the Fixed Charge
Coverage Ratio for the fiscal quarter September 30, 2008. The Company,
Administrative Agent and the Lenders hereby agree to waive compliance with
subsections 7.14(b) (Leverage Ratio) and 7.14(c) (Fixed Charge Coverage Ratio)
for the fiscal quarter ending September 30, 2008.
     4. Anything to the contrary set forth in Section 8.6 of the Credit
Agreement notwithstanding, the Borrower shall not declare or make directly or
indirectly any Restricted Payment in the form of a stock repurchase or payment
of a cash dividend or incur any obligation (contingent or otherwise) to do so;
provided, however, share repurchases shall be permitted only to the extent the
Company is repurchasing shares from current or former employees or directors for
tax withholdings purposes with respect to outstanding restricted stock and
option awards. The Administrative Agent and the Lenders hereby agree that the
limitations on stock repurchases and issuance of dividends shall remain in
effect until such time as the Company has delivered evidence satisfactory to
Administrative Agent, in Administrative Agent’s sole discretion, that the
Company has timely filed with the Securities and Exchange Commission (“SEC”) and
the New York Stock Exchange (“NYSE”) its Form 10(k) financial statement for its
fiscal year ending December 31, 2008, is in compliance with all Financial
Covenants for the fiscal quarter ending December 31, 2008 and has timely
delivered to Administrative Agent a copy of such annual financial report and its
Compliance Certificate demonstrating to the satisfaction of the Administrative
Agent in its sole discretion that the Company is in compliance with all
Financial Covenants for the fiscal quarter ending December 31, 2008
(collectively, the “Updated Reporting Requirements”) and is not otherwise in
default under the Credit Agreement.
BA/Sunrise (8th Amendment to Credit Agreement)

3



--------------------------------------------------------------------------------



 



     5. Pursuant to the terms of Section 12 of the Fifth Amendment, the Company,
the Administrative Agent and the Lenders agreed that effective as of February 1,
2008, until the end of the Interest Period in which the Administrative Agent
acknowledges in writing satisfaction of certain conditions set forth in the
Fifth Amendment and notwithstanding anything in the Credit Agreement to the
contrary, the Applicable Rate shall be as follows: (a) the Eurodollar Rate Loans
Margin shall be 275 basis points and (b) the Base Rate Loans Margin shall be 125
basis points (the “Increased Applicable Rate”). In addition, the Company, the
Administrative Agent and the Lenders hereby agree that the Increased Applicable
Rate shall continue to apply until the end of the Interest Period in which the
Company has complied with the Updated Filing Requirements and is not otherwise
in default under the Credit Facility.
     6. The Company, the Administrative Agent and the Lenders hereby agree that
the Company shall pay to the Administrative Agent for the account of each Lender
that executes and delivers this Agreement in compliance with the Administrative
Agent’s instructions, in accordance with its Applicable Percentage, a fee equal
to twenty-five (25) basis points, based upon the reduced maximum principal sum
of $160,000,000.
     7. Except as specifically set forth herein, the terms, provisions and
covenants of the Credit Agreement, including, but not limited to, all financial
covenants and definitions related thereto, are hereby ratified and confirmed and
remain in full force and effect.
     8. This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument.
     9. By their signatures below, the Guarantors consent to the transactions
contemplated by and the agreements made by the Company under this Agreement and
ratify, confirm and reissue their guaranty as set forth in the Credit Agreement.
[SIGNATURES APPEAR ON FOLLOWING PAGES]
BA/Sunrise (8th Amendment to Credit Agreement)

4



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE 2.1
COMMITMENTS
AND APPLICABLE PERCENTAGES

                              Applicable Lender   Commitment   Percentage  
Bank of America, N.A. (in its own right and As successor to Lasalle Bank
National Association
  $ 59,200,000       37.000000000 %
 
               
Wachovia Bank, National Association
  $ 30,400,000       19.000000000 %
 
               
HSBC Bank USA, N.A.
  $ 16,000,000       10.000000000 %
 
               
Manufacturers and Traders Trust Company (in its own right and as successor to
First Horizon Bank, a division of First Tennessee Bank, N.A.)
  $ 22,400,000       14.000000000 %
 
               
PNC Bank, National Association in its own right and as successor to Farmers &
Mechanics Bank
  $ 22,400,000       14.0000000000 %
 
               
Chevy Chase Bank, F.S.B.
  $ 9,600,000       6.000000000 %
 
               
Total
  $ 160,000,000       100.000000000 %

BA/Sunrise (8th Amendment to Credit Agreement)

A - 1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered under seal by their duly authorized representatives
as of the date and year first written above.

                      COMPANY:           SUNRISE SENIOR LIVING, INC.      
 
  By:   /s/ Richard J. Nadeau
 
Name: Richard J. Nadeau (Seal)    
 
      Title: Chief Financial Officer        
 
                    GUARANTORS:    
 
                    SUNRISE SENIOR LIVING MANAGEMENT, INC.      
 
  By:   /s/ Lisa Mayr (Seal)    
 
               
 
      Name: Lisa Mayr        
 
      Title: Vice President        
 
                    SUNRISE SENIOR LIVING INVESTMENTS, INC.    
 
               
 
  By:   /s/ Lisa Mayr (Seal)    
 
               
 
      Name: Lisa Mayr        
 
      Title: Vice President        
 
                    SUNRISE DEVELOPMENT, INC.    
 
               
 
  By:   /s/ Lisa Mayr (Seal)    
 
               
 
      Name: Lisa Mayr        
 
      Title: Vice President        
 
               
 
  SUNRISE SENIOR LIVING SERVICES, INC.        
 
               
 
  By:   /s/ Lisa Mayr (Seal)    
 
               
 
      Name: Lisa Mayr        
 
      Title: Vice President        

BA/Sunrise (8th Amendment to Credit Agreement)

S - 1



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A., as         Administrative Agent    
 
               
 
  By:   /s/ Kristine Thennes
 
Name: Kristine Thennes (Seal)    
 
      Title: Vice President        

BA/Sunrise (8th Amendment to Credit Agreement)

S - 2



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A., as a Lender, L/C Issuer and        
Swing Line Lender in its own right and as successor by         merger to Lasalle
Bank National Association    
 
               
 
  By:   /s/ Barbara P. Levy
 
Barbara P. Levy (Seal)    
 
      Senior Vice President        

BA/Sunrise (8th Amendment to Credit Agreement)

S - 3



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as a
Lender       By:   /s/ Frank S. Kaulback III       Frank S. Kaulback III   
Senior Vice President   

BA/Sunrise (8th Amendment to Credit Agreement)

S - 4



--------------------------------------------------------------------------------



 



            HSBC BANK USA, N.A., as a Lender
      By:   /s/ John P. Northington       John P. Northington      Vice
President     

BA/Sunrise (8th Amendment to Credit Agreement)

S - 5



--------------------------------------------------------------------------------



 



            MANUFACTURERS AND TRADERS TRUST
COMPANY, as a Lender in its own right and as successor by
merger to First Horizon Bank, formerly a division of First
Tennessee Bank, N.A.
      By:   /s/ Sharon P. O’Brien       Sharon P. O’Brien    Vice President   

BA/Sunrise (8th Amendment to Credit Agreement)

S - 6



--------------------------------------------------------------------------------



 



            CHEVY CHASE BANK, F.S.B., as a Lender
      By:  /s/ Ellen-Elizabeth B. Lee       Ellen-Elizabeth B. Lee     
Assistant Vice President     

BA/Sunrise (8th Amendment to Credit Agreement)

S - 7



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as a Lender, in
its own right and as successor by merger to Farmers &
Mechanics Bank
      By:  /s/ Michael J. Elehwany       Michael J. Elehwany      Vice
President     

BA/Sunrise (8th Amendment to Credit Agreement)

S - 8